Citation Nr: 1103711	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

3.  Entitlement to service connection for human immunodeficiency 
virus (HIV).

4.  Entitlement to an initial evaluation in excess of 20 percent 
for diffuse disc syndrome with pain and loss of motion, and 
bulging disc at L4-L5 and L5-S1.

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 
1978 and from January 1979 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which in pertinent part granted service connection for right 
hallux valgus, assigning a noncompensable rating, and denied 
entitlement to a TDIU.  In a June 2008 rating decision, the RO 
granted a temporary total evaluation for convalescence from right 
bunionectomy surgery, effective March 10, 2009, the date the 
Veteran received the surgery.  A noncompensable rating for right 
hallux valgus, status post bunionectomy with residual scar, was 
then assigned effective May 1, 2009.  The period at issue 
concerning the schedular rating is that period other than that 
for which the temporary total rating was granted.

In March 2010, the case was remanded to the RO, via the Appeals 
Management Center (AMC) for further development.     

Issues 2 through 5 on the title page are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the Veteran if any action is required on his part.  




FINDINGS OF FACT

1.  The Veteran's right hallux valgus symptomatology did not 
equate to amputation of the toe or include resection of the 
metatarsal head prior to March 10, 2009.  Findings commensurate 
with moderate foot injury was not shown.

2.  From March 10, 2009, the Veteran's right hallux valgus, 
status post bunionectomy with residual scar was manifested by 
resection of the first metatarsal head.  Findings commensurate 
with moderate severe foot injury are not shown.


CONCLUSIONS OF LAW

1.  Prior to March 10, 2009, the criteria for an initial 
compensable evaluation for the Veteran's right hallux valgus have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes (Codes) 
5280, 5284 (2010).

2.  From May 1, 2009, the criteria for a 10 percent but no higher 
rating for the Veteran's right hallux valgus, status post 
bunionectomy with residual scar, have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 
4.71a, Codes 5280, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

The Board notes that the instant claim for increase arose from 
the initial grant of service connection.  For initial rating 
claims, where, as here, service connection has been granted and 
the initial rating and effective date have been assigned, the 
claim of service connection has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a claim 
for service connection has been substantiated, the filing of a 
notice of disagreement with the rating of the disability does not 
trigger additional § 5103(a) notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, VCAA notice pertaining to the 
Veteran's appeal of the initial rating assigned for right hallux 
valgus was not required.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA treatment records, 
National Naval Medical Center treatment records and the reports 
of VA and QTC examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative on his behalf.  
The Board notes that no further RO action, prior to appellate 
consideration of this claim is required.  

II.  Factual Background

A February 2005 QTC examination of the low back reflects that the 
Veteran's gait was found to be within normal limits.  

In his January 2006 notice of disagreement, the Veteran noted 
that he had had bunion surgery on the left foot but at times, 
even with medication, the foot felt no better than his right 
foot, so he was wondering whether it would be beneficial to have 
bunion surgery on the right.  

On his May 2006 Form 9, the Veteran indicated that he took both 
Motrin and tramadol for his foot pain just to make it through the 
day but these medications bothered his stomach.  

On September 2007 QTC examination, the Veteran reported being 
diagnosed with bilateral bunions and being status post 
bunionectomy on the left.  He indicated that he had constant 
localized pain that was aching and sharp in nature.  The pain 
could be elicited by physical activity or could come on by 
itself.  It was relieved by NSAIDs.  At the time of pain, the 
Veteran could function with medication.  The Veteran reported 
swelling at rest but no pain, weakness, stiffness or fatigue.  He 
indicated that he had pain and stiffness on prolonged standing 
and walking and that he took NSAIDs for the pain.   

Physical examination of the right foot revealed tenderness.  
There was no painful motion, edema, disturbed circulation, 
weakness or atrophy of the musculature.  There was active motion 
in the metatarsophalangeal joint of the right great toe.  Pes 
planus and pes cavus were not present and there were no hammer 
toes found on examination of the feet.  Morton's metatarsalgia 
was not present.  Hallux valgus of the right foot was present, 
the degree of angulation was severe and there was no resection of 
the metatarsal head.  The Veteran had limitations with standing 
and walking, which resulted in pain within 5 minutes.  He did not 
require any type of support with his shoes.  A right foot X-ray 
showed hallux valgus with early bunion but was otherwise within 
normal limits.  The pertinent diagnosis was right hallux valgus.   

An April 2008 VA podiatry progress note reflects a pertinent 
diagnostic assessment of right hallux valgus with hammer toes 
from 2 to 5.  The plan was to order accommodative shoes for the 
Veteran.  

In a May 2008 statement, an apparent former employer indicated 
that the Veteran worked in downtown Norfolk for a period 
apparently beginning in March 2004.  During that time he suffered 
with back and feet problems and near the end of his employment 
his foot problems became more severe, resulting in the need to 
take a large amount of medication.  At times, he could not make 
it through the day because of a combination of back pain and 
severe foot pain.  

An October 2008 VA podiatry progress note shows that the Veteran 
presented with a right bunion.  Physical examination showed 
lateral deviation of the hallux with dorsal medial prominence 
along the first metacarpal phalangeal joint and digital 
contractures in toes 2-5.  The pertinent diagnostic assessment 
was right hallux valgus with hammer toes from 2 to 5.  

In a November 2008 letter, a former employer of the Veteran noted 
that the Veteran voluntarily terminated his employment due to 
medical conditions relating to his back and feet.   

On March 9, 2009 QTC examination the Veteran reported pain in 
both great toes, which occurred constantly.  The pain traveled to 
both feet.  He described the pain as burning, aching, sharp, 
cramping and shooting.  The pain could be elicited from physical 
activity and came spontaneously.  It was relieved by ibuprofen, 
tramadol and time.  At the time of the pain, the Veteran could 
function with medication.   

At rest, the Veteran had pain but no weakness, stiffness, 
swelling or fatigue.  While standing or walking he had pain and 
fatigue but no weakness, stiffness or swelling. The bone 
condition had never been infected.  The Veteran indicated that at 
times his feet hurt so bad that he had to stay off of them.  
Physical examination of the feet and toes revealed tenderness.  
Examination of the right foot did not reveal painful motion, 
edema, disturbed circulation, weakness, atrophy of the 
musculature, heat, redness or instability.  There was active 
motion in the metacarpophalangeal joint of the right great toe.  
Palpation of the surface of the right foot revealed slight 
tenderness.  

Alignment of the Achilles tendon was normal on the right when 
weight bearing and when not weight bearing.  No hammer toes or 
Morton's metatarsalgia was found.  Hallux valgus of the right 
foot was present, the degree of angulation was moderate and there 
was no resection of the metatarsal head.  The Veteran had 
limitations with standing and walking; he was able to stand about 
10 minutes.  He required orthopedic shoes and shoe inserts but 
did not require corrective shoes, arch supports, foot supports or 
build-up of shoes.  Right foot X-rays showed hallux valgus. The 
pertinent diagnosis was hallux valgus of the right foot.   The 
examiner noted that the subjective factor was pain in the big toe 
and the objective factor was tenderness of the first toe with 
bunion formation.  

A March 10, 2009 VA operative report shows that the veteran 
received a right bunionectomy.  The pre and postoperative 
diagnosis was hallux abductus valgus, one right.  The report 
indicates that a chevron osteotomy was made through the first 
metatarsal head, and then translocated laterally and fixated 
using a 3 mm screw.   The medial edge was then resected and the 
head was remodeled.

An April 2009 National Naval Medical Center progress note shows 
that the Veteran was seen for follow up status post right 
bunionectomy.  He was doing well but still had pain in the area, 
which was consistent with a normal post-operative course.  
Physical examination showed right foot hallux valgus and the 
Veteran was continued on pain medication as needed.  

On May 2010 VA right foot examination, the Veteran reported foot 
pain that was decreased upon taking medication.  He indicated 
that he had daily pain with non weight bearing and also pain that 
was triggered by prolonged walking and prolonged standing.  He 
took Mobic, Neurontin, Percocet or Vicodin for pain.  The Veteran 
indicated that his March 2009 surgery had resulted in 
approximately 20 percent relief of his pain.  The pain was 
located in the arch area.  In addition to pain, the Veteran also 
reported fatigability and lack of endurance while walking.  He 
reported flare-ups weekly or more often that would last for less 
than a day.  The precipitating factor was walking for more than 1/4 
mile.  

Examination of the right foot showed no evidence of painful 
motion, swelling, tenderness, instability or weakness.  There was 
evidence of abnormal weight bearing and callosities.  There was 
no misalignment of any toe on the right foot.  The second toe 
joint was slightly stiff but had full range of motion.  There was 
good strength and full range of motion at the right ankle and 
foot.  Great toe strength with flexion/dorsiflexion was good.  
The Veteran's gait was normal with good push off, strike and 
recovery.  He was able to walk quickly following the examiner 
into the room without complaining of foot pain.  X-ray showed a 
small orthopedic screw in the head of the right first metatarsal.  
Mild hallux valgus was noted on the right.  There were possible 
2nd through 5th hammertoe deformities bilaterally.  The pertinent 
diagnosis was hallux valgus on X-ray status post surgical repair.  
The examiner found that the disability had no effect on driving, 
grooming, toileting, dressing, bathing, feeding, traveling, 
recreation and chores, a mild effect on exercise and shopping and 
a moderate effect on sports.  

III.  Law and Regulations

The evaluation of service-connected disabilities is based on the 
average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155. Consideration 
is given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given to 
the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The Board notes that the instant claim for increase involves the 
Veteran's dissatisfaction with the initial rating for his 
disabilities assigned following the grant of service connection.  
The Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned following 
a grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the Veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the Veteran's claim for 
service connection to the present is of importance in determining 
the proper evaluation of disability, and staged ratings are to be 
considered in order to reflect any changing level of severity of 
a disability during this period.  Fenderson v. West, 12 Vet. App. 
119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).



IV.  Analysis

Unilateral hallux valgus is evaluated as 10 percent disabling if 
there has been an operation with resection of the metatarsal 
head.  A 10 percent evaluation is also warranted for severe 
hallux valgus if the symptoms are equivalent to the amputation of 
the toe.  38 C.F.R. § 4.71a, Code 5280.

This rating code does not contain provisions for a zero percent 
evaluation. In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

There are other factors which must be considered in addition to 
those contained in the applicable rating code.   The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  38 
C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  

In the instant case, prior to March 10, 2009, the Veteran's 
hallux valgus had not been operated upon.  Thus, there had been 
no resection of the metatarsal head.  Additionally, prior to 
March 10, 2009, there are no objective findings of record 
indicating that the Veteran's right hallux valgus was as limiting 
as amputation of the great toe.  In this regard, although the 
Veteran clearly experienced pain on standing, walking and 
sometimes at rest, and was also noted to require orthopedic shoes 
and shoe inserts, there are no objective findings of any painful 
motion, weakness, stiffness, fatigue ,swelling, disturbed 
circulation, atrophy of the musculature, heat, redness or 
instability.  Additionally, during the March 2009 QTC 
examination, the Veteran was affirmatively found to have active 
motion of the metatarsophalangeal joint of the great toe.  
Accordingly, considering the objective findings relating to the 
Veteran's level of functional impairment prior to March 10, 2009, 
it is simply not shown that such loss is equivalent to that 
experienced with amputation of the great toe.   38 C.F.R. § 4.40, 
4.45, 4.59, 4.71a, Code 5280.   

As noted, during this time there were several examinations where 
complaints of pain were elicited, but painful motion was not 
found.  Moreover, the muscles of the feet did not show atrophy or 
other signs of disuse.  Thus, the criteria for a compensable 
rating are not noted during this time.

On March 10, 2009, however, the record clearly shows that the 
Veteran underwent a bunionectomy, which involved at least some 
level of resection of the 1st metatarsal head.  In this regard, 
the March 10, 2009 operative report affirmatively indicates that 
a chevron osteotomy (i.e. cutting and realignment of the 1st 
metatarsal) was made through the 1st metatarsal head and that the 
area was stabilized through insertion of a 3mm screw.  
Accordingly, given that essential resection of the 1st metatarsal 
head is affirmatively established as of March 10, 2009, a 10 
percent rating is warranted as of May 1, 2009 (i.e. the day 
following the expiration of the temporary total rating assigned 
for convalescence following the Veteran's bunionectomy) under 
Code 5280.  Notably, 10 percent is the maximum rating assignable 
under Code 5280.   38 C.F.R. § 4.71a.

The Board has also considered whether application of any other 
applicable rating code could result in a higher rating for the 
Veteran's hallux valgus either prior to March 10, 2009 or from 
May 1, 2009.  In this regard, the only other rating code that 
might potentially be applicable would be Code 5284, for foot 
injuries, other.  However, under this Code, a 10 percent rating 
requires moderate disability of the foot and a 20 percent rating 
requires moderately severe disability of the foot.  In the 
instant case, there are no objective findings indicative of 
moderate disability of the entire right foot either before March 
10, 2009 or from May 1, 2009.  Although the Veteran has certainly 
experienced right foot pain, particularly on standing and 
walking, and has complained of fatigability and lack of endurance 
while walking, in the absence of any objective findings of 
additional functional impairment, such as examination findings 
indicating weakness, excess fatigability or incoordination, the 
Board finds that the overall impairment of the right foot has not 
been shown to be more than mild in degree.  Accordingly, a higher 
10 percent, rating for moderate impairment of the foot is not 
warranted, nor is moderately severe impairment of the foot shown 
either before or subsequent to the surgery.  38 C.F.R. § 4.71a, 
Code 5284.

The Board further notes that although the Veteran has been noted 
to have a scar associated with his right bunionectomy, it is not 
shown that the scar is painful, large, deep or unstable, or that 
it causes any other limitation of function, independent of the 
limitations resulting from the hallux valgus.  Accordingly, a 
separate rating for the scar is not warranted.   See e.g. 
38 C.F.R. § 4.118, Codes 7801-7805.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for 
such an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim for increase 
for right hallux valgus should be referred for consideration of 
an extraschedular evaluation, and has concluded that no such 
referral is warranted.  The Veteran's symptoms, to include pain, 
are fully contemplated by the schedular rating criteria.  There 
is nothing in the record to suggest that his disability picture, 
either before March 10, 2009, or after May 1, 2009,  is so 
exceptional or unusual as to render impractical the application 
of the regular schedular standards.  See, e.g., Thun v. Peake, 22 
Vet. App. 111 (2008). 

In summary, considering both the schedular and extraschedular 
standards, a compensable rating for the Veteran's right hallux 
valgus is not warranted prior to March 10, 2009 and a rating in 
excess of 10 percent for the Veteran's right hallux valgus, 
status post bunionectomy with residual scar, is not warranted 
from May 1, 2009.    

   
ORDER

Prior to March 10, 2009, a compensable rating for hallux valgus 
of the right foot is denied.  

From May 1, 2009, a 10 percent but no higher rating for right 
hallux valgus, status post bunionectomy with residual scar, is 
granted.    


REMAND

In addition to the Veteran's claim for increase for right hallux 
valgus and his claim for a TDIU, the Board's March 2010 remand 
also included claims for service connection for depression and 
HIV and a claim for an initial evaluation in excess of 20 percent 
for low back disability.  These three claims were remanded in 
order that evidence submitted by the Veteran in November 2009 
(after the latest supplemental statement of the case) could be 
considered by the RO/AMC in the first instance, according to the 
Veteran's stated preference.  

Subsequently, in a November 2010 supplemental statement of the 
case, the AMC readjudicated the Veteran's claim for increase for 
right hallux valgus and his claim for a TDIU.  However, the AMC 
did not readjudicate the Veteran's claims for service connection 
for depression and HIV and the claim for increase for low back 
disability, apparently finding that it was only appropriate for 
the RO to conduct the initial review of the evidence submitted by 
the Veteran in November 2009. 

The Board notes that it was not appropriate for the AMC to 
readjudicate the Veteran's claim for a TDIU prior to 
readjudication of the claims for service connection and the claim 
for increase, as the TDIU claim is inextricably intertwined with 
these other claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final VA decision cannot be rendered unless both are 
adjudicated).  Thus, the claim for a TDIU must be remanded so 
that it can be readjudicated subsequent to the RO's 
readjudication of the claims for service connection for 
depression and HIV, and the claim for increase for low back 
disability.     

Accordingly, the case is REMANDED for the following action:

1.  Following the RO's readjudication of the 
claims for service connection for depression 
and HIV, and the claim for increase for low 
back disability, the RO should readjudicate 
the claim for a TDIU, in light of all 
pertinent evidence and legal authority, to 
include whether the criteria for a referral 
for assignment of a higher rating on an 
extra-schedular basis, pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.l6(b) have been met.

2.  If the benefits sought on appeal remain 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant until he 
is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


